IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 20,983-06


EX PARTE DAVID RAY HARRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM JEFFERSON COUNTY



 Meyers, J., filed a dissenting statement.


 I disagree with the majority's decision to dismiss this case as an abuse of the writ. 
Because this claim was not available at the time of applicant's first writ, I feel that this
application meets the requirements of Texas Code of Criminal Procedure Article 11.071
section 5.  In light of the Supreme Court's recent decision in Tennard v. Dretke, 542 U.S.
____ (2004), there is evidence that the Court may now consider issues beyond the
traditional Penry-type issues to be mitigating.  The Court also rejected the nexus
requirement, which was the reason applicant's previous claim failed.  However, as a matter
of law, I don't believe that the Supreme Court would have extended relief to an issue such
as alcoholism at the time this case was tried.  Additionally, I agree with the 5th Circuit
determination that the issue of applicant's alcoholism was sufficiently covered by the two
special issues presented at his trial.  As such, I would deny relief rather than dismiss this
application as an abuse of the writ. 
								Meyers, J.
Filed: June 30, 2004
Publish